           Case 2:18-cv-05511-TJS Document 23 Filed 10/27/20 Page 1 of 2


                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SHEET METAL WORKERS’ LOCAL 19, :                    CIVIL ACTION
SHEET METAL WORKERS’ HEALTH & :
WELFARE FUND OF LOCAL NO. 19,      :
SHEET METAL WORKERS’ PENSION       :
FUND OF LOCAL NO. 19, SHEET METAL :
WORKERS’ ANNUITY FUND OF LOCAL :
19, SHEET METAL WORKERS’           :
VACATION FUND OF LOCAL NO. 19,     :
SHEET METAL WORKERS’               :
SUPPLEMENTAL UNEMPLOYMENT          :
BENEFIT (S.U.B.) FUND OF LOCAL     :
NO. 19, SHEET METAL WORKERS        :
JOINT APPRENTICESHIP FUND OF       :
PHILADELPHIA AND VICINITY,         :
INDUSTRY FUND OF THE SHEET METAL :
CONTRACTORS ASSOCIATION OF         :
PHILADELPHIA AND VICINITY, SHEET :
METAL WORKERS’ INTERNATIONAL       :
TRAINING INSTITUTE (ITI) and       :
GARY MASINO, Trustee               :
                                   :
      v.                           :
                                   :
M.J. BINDER COMPANY, LLC, d/b/a    :
M.J. Binder and.or BMC Industrial, :
LLC and MICHAEL J. BINDER          :                NO. 18-5511

                                         ORDER

      NOW, this 27th day of October, 2020, upon consideration of the Motion to Enforce

Judgment for a Specific Act and Civil Contempt Pursuant to Fed. R. Civ. P. 70 (Document

No. 16), the defendants’ response, and the plaintiffs’ reply, it is ORDERED that the motion

is GRANTED IN PART and DENIED IN PART.

      IT IS FURTHER ORDERED as follows:

      1.      To the extent the motion seeks an Order requiring the defendant to submit

to an audit and accounting of its books to determine contributions due, it is GRANTED.

      2.      To the extent the motion seeks an Order finding the defendants in civil

contempt, it is DENIED.
           Case 2:18-cv-05511-TJS Document 23 Filed 10/27/20 Page 2 of 2


      3.      No later than November 10, 2020, the plaintiffs shall file a statement

identifying each category of documents it seeks with an explanation of why each category

is necessary to conduct the audit.

      4.      No later than November 24, 2020, the defendant shall file its objections, if

any, to any category of records sought by the plaintiffs, and explain why each is not

necessary.




                                                   /s/TIMOTHY J. SAVAGE
